UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 31, 2005*
                            Decided September 2, 2005

                                       Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 04-4021
                                                Appeal from the United States
UNITED STATES OF AMERICA,                       District Court for the Western District
    Plaintiff-Appellee,                         of Wisconsin

      v.                                        No. 04 CR 110

CHASKA J. CARRILLO,                             Barbara B. Crabb,
    Defendant-Appellant.                        Chief Judge.


                                     ORDER

       Chaska Carrillo pleaded guilty to distributing cocaine base in violation of 21
U.S.C. § 841(a)(1) and was sentenced to 151 months’ imprisonment and three years’
supervised release. He now argues that he is entitled to resentencing in light of
United States v. Booker, 125 S. Ct. 738 (2005), and United States v. Schlifer, 403
F.3d 849 (2005). Like the appellant in Schlifer, Carrillo argued in the district court
that increasing his offense level under U.S.S.G. § 4B1.1 (establishing elevated
offense levels for “career offenders”) without submitting the matter to a jury
violated his rights under the Sixth Amendment. We rejected that argument on the


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-4021                                                                     Page 2


merits in Schlifer, 403 F.3d at 853, but nonetheless accepted it as sufficient to
“preserve” the appellant’s right to challenge his sentence under the remedial
holding in Booker, id. at 854.

       There is error in every sentence imposed under the old mandatory guidelines
regime. Schlifer, 403 F.3d at 853. Because Carrillo adequately preserved an
objection, we must vacate the sentence unless the government can show that the
error was harmless. Id. at 854. The government concedes that it cannot meet that
burden. Accordingly, we VACATE Carrillo’s sentence and REMAND the case for
resentencing.